Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-13-00281-CV

                                  Baltazar PINEDA Jr.,
                                        Appellant

                                            v.

 Ruben A. Gonzalez VILLARREAL d/b/a Perico’s Transfer and Genaro Escobedo Rodriguez,
                                   Appellees

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2010-CVE-001451-D2
                      Honorable Monica Z. Notzon, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellant, Baltazar Pineda Jr., bear all costs of this appeal.

      SIGNED June 19, 2013.



                                                 ______________________________
                                                 Luz Elena D. Chapa, Justice